Case: 15-14513    Date Filed: 05/23/2016     Page: 1 of 2


                                                               [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-14513
                          ________________________

                      D.C. Docket No. 1:13-cv-00033-WLS


JAMES L. KERFOOT, et al.,
                                                             Plaintiffs,

JOY R. WEBSTER,
as Trustee in Bankruptcy for James and Sylvia Kerfoot,
NATASHA GOLDEN,
as Administratrix of the Estate of Sylvia F. Kerfoot,
NATASHA GOLDEN,
personal representative and administratrix of the Estate
of James L. Kerfoot,
                                                           Plaintiffs-Appellants,

                                         versus
FNF SERVICING, INC.,
a foreign corporation,
d.b.a. Loan Care Serving Center, Inc.,

                                                             Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________

                                  (May 23, 2016)
                Case: 15-14513       Date Filed: 05/23/2016       Page: 2 of 2


Before TJOFLAT, MARCUS and ROGERS,* Circuit Judges.

PER CURIAM:

       Plaintiffs appeal the summary judgment the district court granted defendant

on the three claims of their amended complaint: Count One, alleging a violation of

the Georgia RICO statute, O.C.G.A. § 16-14-1 et seq., Count Two, alleging a

common law tort claim, Intentional Infliction of Emotional Distress, and Count

Three, alleging violations of the Real Estate Settlement Procedures Act, 12 U.S.C.

§ 2605(e). Having heard oral argument from counsel for the parties and

considered their briefs, we conclude for the reasons stated by the district court in

its dispositive order of September 10, 2015, Doc. 122, that the district court

properly granted defendant summary judgment.

       AFFIRMED.




____________


       *Honorable John M. Rogers, United States Circuit Judge for the Sixth Circuit, sitting by
designation.

                                               2